                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                               No . 5:11-CR-41-lH
                               No . 5:16-CV-618-H


 JOHN WESLEY LLOYD , JR .,
      Petitioner ,
                                                                             ORDER
        v.

UNITED STATES OF AMERICA ,
     Respondent .



        This matter is before the court on petitioner ' s motion to

vacate under 28 U.S . C.          §   2255 .    [DE #53] .         The government has moved

to   dismiss .            [DE   #58].      Petitioner          responded       with    a   filing

entitled ,      motion to vacate pursuant to                   §    2255 ,    [DE #62] ,     which

this court construes as a response and supplement to petitioner's

motion ,       and        considers      herein.          This      matter      is    ripe     for

adjudication.

                                           BACKGROUND

        On November 7 ,         2011 ,    petitioner pled guilty ,              pursuant to a

written memorandum of plea agreement , to distribution of five                                 (5)

grams or more of cocaine base                   (crack) ,      a Schedule II controlled

substance ,       in violation of 21 U. S . C .            §   841 (a) (1)     (Count Three) .

[DE # 2 8] .      On May 8 ,      2012 ,    the court sentenced petitioner to a

total      term      of    imprisonment        of   180    months ,      a    term    below    the

guideline range pursuant to the granting of the government's motion
under United States Sentencing Guidelines                       ("USSG " )    §   5Kl . 1 .     [DE

# 4 3 and DE # 4 6] .       Petitioner did not appeal .                 On June 27 ,          2016 ,

petitioner filed the instant motion purs u ant to 28 U. S . C . § 2255 ,

[DE #53] , moving to vacate in light of Johnson v . United States ,

135 S . Ct .    2551      (2015) ,      arguing that his predicate offenses no

longer qualify h im as a career off ender ,                      [DE #53] .            Petitioner

argues in his supplemen t that in l ight of Mathis v . United States ,

136 S . Ct . 2243        (2016) , he should not have been designated as a

career offender for prior Maryla nd drug convictions .                             [DE #62] .

                                    COURT'S DISCUSSION

      Title     28     U. S . C .   §    2255   imposes     a        one-year      statute       of

limitations      on     actions         filed   pursuant        to     that     section .       The

pertinent text of 28 U. S.C .             §   2255 provides that :


              A 1 - year period of limitation shall apply to
              a motion under this section .   The limitation
              period shall ru n from the latest of-

              (1)    the date on which                the       judgment          of
              conviction becomes final ;

               (2) the date on which the impediment to making
              a motion created by governmental action in
              violation of the Constitution or laws of the
              United States is removed , if the movant was
              prevented from making a motion by such
              governmental action ;

              (3)  the date on which the right asserted was
              initially recognized by the Supreme Court , if
              that right has been newly recognized by the
              Supreme   Court    and   made   retroactively
              applicable to cases on collateral review ; or

                                                2
                     ( 4) the date on which the facts supp orting
                    the claim or claims presented could have been
                    discovered through the exercise of diligence .

28    u. s . c .    §   2255(f) .

         Petitioner attempts                 to   re l y on      28    U. S . C .    §   2255(f) (3)      for

timeliness , basi n g his claim upon both t h e Supreme Co u rt ' s decision

in Johnson made retroactively app l icable i n Welch v . United States ,

1 3 6 S . Ct . 1257 , 1265 (2016) , and the Supreme Co u rt ' s dec i sion in

Mathis .           However , petit i oner cannot rely on Johnson or its progeny

here as he was not sentenced as an armed career criminal pursuant

t o ACCA, but rather as a career offender under t h e United States

Sentencing Guidelines . 1                  Petitioner ' s reliance on Mathis is equally

misplaced as it addressed violent fel o ny offenses under ACCA , not

serious drug of f enses as predica t es for career offenders .                                       Thu s,

petitioner ' s           §   2255     motion      is       u ntimely    pursuant          to   28   U. S . C .

§    2 2 55 (f) (3 ) '       and    the     timeliness          of     petitioner ' s          mo t ion    is

g overned by 28 U. S . C .             §   2255(f) (1) .


         Petiti o ner ' s judgment was entered on May 2 2 , 2012 . Petitioner

did n o t file an appeal , and therefore his j u dgment became final on

" t he date upon which [petitio n er] declined to pursue further direct

ap p el l ate re v iew ."            United States v .           Sanders ,          247 F . 3d 139 ,      142

( 4th Cir . 2 0 01 ) .             Petitioner ' s      §    2255 motion was n ot filed until

June 2 7 , 2 01 6 , well more than one year after the j udgmen t became


1 In Beckl es v . Un it e d Sta t es , 1 37 S . Ct. 886 (20 17 ) , the Sup reme Court dec li ned
to extend its r uling i n John s o n to t he res idual c la u s e of USSG § 4Bl.2 (a ) .

                                                       3
final ,      pursuant to        §    2255 (f) (1) .    Thus ,     petitioner ' s     motion to

vacate is untimely and therefore must be DISMISSED .

                                            CONCLUSION

         For      the    foregoing        reasons ,    the       government ' s     motion    to

dismiss,         [DE #58] , is GRANTED .          Petitioner ' s motion to vacate,            [DE

#53] , is DISMISSED .               Petitioner ' s motion to vacate ,             [DE #62] , is

construed as a response .                The clerk is directed to close this case .

         A certificate          of     appealability     shall       not   issue     absent   "a

substantial showing of the denial of a constitutional right ." 28

U. S . C .   §   2253(c) (2)    (2000).         A petitioner satisfies this standard

by      demonstrating          that     reasonable     jurists       would    find     that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.          Miller-El v . Cockrell,            537 U.S .      322 ,   336-38    (2003);

Slack v. McDaniel, 529 U. S . 473 , 484 (2000) ; Rose v . Lee , 252 F . 3d

676 ,    683-84      (4th Cir.        2001) .    A reasonable jurist would not find

this court ' s dismissal of Petit i oner ' s                 §    2255 Motion debatable .

Therefore , a Certificate of Appealability is DENIED.
                        -r~
         This     ~      day of January 20 1 9 .




                                         Senior United Sta
At Greenville , NC
#35




                                                   4
